DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
 
Status of the Claims
	Claims 1-18 remain cancelled. Claims 19, 21, and 26 are currently amended. Claims 20 and 22-25 are as previously presented. Claims 19-26 are currently pending in the application and have been considered below.

Response to Amendment
Objection to Claims
Claims 21 and 26 have been sufficiently amended to correct the minor informalities objected to in the previous office action, and thus the corresponding objections are withdrawn.
Rejection Under 35 USC 112(a) & (b)
	Claim 19 has been amended to remove references to the “student names” such that the corresponding 35 USC 112(a) & (b) rejections for claims 19-26 are withdrawn.
Rejection Under 35 USC 101
	The claims have been amended but the 35 USC 101 rejections for claims 19-26 are upheld.
Rejection Under 35 USC 103
	The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. an access-controlled database, sending of data over the network of interconnected computer systems, etc.) as well as remove some aspects of the previous claim (e.g. storage of student names, associating access codes with student names and a specific questionnaire, etc.), and thus the corresponding 35 USC 103 rejections for claims 19-26 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 101
	On pages 5-6 of the Remarks filed 6/29/2021 Applicant argues that the claims are not directed to an abstract idea because they recite “specific features, steps, and limitations… [that] provide a specific solution to tracking that is necessarily rooted in computer technology and thus constitutes an inventive concept” in addition to “solv[ing] a problem which existing prior art does not.” Applicant asserts that “the patent claims are directed to a specific improvement to computer functionality and not directed to an ineligible abstract idea.” Applicant’s arguments are fully considered, but are not persuasive. Though computers are utilized as part of the invention, they merely provide an electronic infrastructure to digitize an abstract idea of sharing data between human entities and evaluating a student’s competencies via a questionnaire. The use of computers to generate and send access links to evaluation questionnaires does not amount to an improvement of a computer or other technical field because these features of the invention merely represent a business improvement to a business method, i.e. digitizing the dissemination of student evaluation questionnaires. No technical field is being improved, nor is the actual functioning of a computer or other computer element being improved. Accordingly, the claims are found to be directed to an abstract idea, as explained in more detail in the 35 USC 101 rejections below. 
	On page 6 of the Remarks Applicant further argues that “the exchange of an access code and the 
For the reasons outlined above, the 35 USC 101 rejections are upheld for claims 19-26. 
Rejection Under 35 USC 103
	Applicant’s arguments regarding the Kilgore and Gravestock references are fully considered, but are deemed moot because neither of these references are relied upon in the present rejection to teach any of the subject matter at issue. 

Claim Objections
Claims 19-26 are objected to because of the following informalities: Claim 19 recites “enabling the medical resident to communicate the access code over the network to a a faculty evaluator” which includes an extraneous instance of the word “a” that should be removed. Claims 20-26 are also objected to on this basis because they inherit the objectionable language due to their dependence on claim 19. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 19-26 are directed to processes, and thus each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Claim 19 recites limitations that, under their broadest reasonable interpretations and but for the recitation of generic computer components, describe a certain method of organizing human activity in the form of managing relationships between human beings. Such limitations include: 
generating an access code enabling access to one of a plurality of specific medical competency questionnaires; 
providing the access code to a medical resident; 
enabling the medical resident to communicate the access code to a faculty evaluator; and 
receiving information from the faculty evaluator, the information comprising answers to the one of the plurality of specific medical competency questionnaires associated with the access code.  
The above-identified limitations describe a process of communicating information between various entities for the purpose of answering a questionnaire about a student’s medical competencies, which is considered a method of managing relationships between human beings. Accordingly, the claim recites an abstract idea in the form of a certain method of organizing human activity. 
Dependent claims 20-26 incorporate the above described abstract idea of claim 19. Claims 20 and 26 recite further limitations that fit into the certain method of organizing human activity abstract idea grouping, such as generating an evaluation report based upon the received information and generating a progress report from answers, both of which would occur during a normal student or faculty evaluation interaction. In addition, claims 21-25 merely recite limitations that further narrow the abstract idea identified for the independent claim; for example, they describe the contents of the questionnaire (e.g. questions and possible answers) which merely further describe the questionnaires already present in the abstract idea of the independent claim, which could be implemented in a normal student or faculty evaluation interaction. Thus, each of the dependent claims recite at least the abstract idea of the independent claims and claims 20-26 recite limitations that further narrow the recited abstract idea. 

Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, claim 19 recites the additional elements of a network of interconnected computer systems providing a server comprising a tracking process and an access-controlled database of a plurality of specific medical competency questionnaires, and use of the network to provide communication of information such as the access code and answers to the questionnaire. These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic surveying environment). 
Further, these additional elements are recited at a high level of generality (see Applicant’s specification paragraphs [0016]-[0017] and [0020] where the database and other hardware used to implement the claimed steps of the invention are described in little detail (i.e. highly generically) in such a way that one of ordinary skill in the art would understand that any generic computers, processors, storage devices, and other hardware may be used to achieve the storing, generating, providing, enabling, and receiving steps of the invention. Paragraph [0027] of Applicant’s specification also expressly states that the evaluator may be provided with the questionnaire “by hand” without utilizing an e-mail process (i.e. manually without a computer transmission), so the use of the processor and storage device to store, transmit, and provide access to questionnaires appears to merely be an effort to implement this manual process on generic computer components and thus does not provide a practical application. Similarly, the use of a network of computers to provide electronic transmission of information between entities appears 
Further, the storage of the questionnaires in a database amount to insignificant pre-solution activity because the database merely serves as a necessary source of data for later administration of the questionnaires to particular users through the certain method of organizing human activity described above. 
The judicial exception recited in depending claims 20-26 is not integrated into a practical application under the same analysis as above because each claimed function, as written, could be performed with the same generic additional elements as the steps of independent claim 19 (e.g. by using generic computer elements as a tool with which to perform the abstract ideas and apply the manual processes to a computer environment) and no new additional elements are introduced. 
Accordingly, the additional elements of claims 19-26 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 19-26 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a network of interconnected computer systems providing a server comprising a tracking process and an access-controlled database for performing the generating, providing, enabling, and receiving steps amount to no more than mere instructions to apply the exception using generic computer components. The combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating a certain method of organizing human activity and thus do not provide an inventive concept. In addition, the combination of processor-based computing devices with a database storing student evaluations for completion by a user can be found in at least Lafrinere et al. (US 20160260346 A1) Fig. 1 & [0041]-[0042], Melamed et al. (US 20080126172 A1) Fig. 1, and Weaver et al. (US 20060084042 A1) Fig. 1, showing that this arrangement is well-understood, routine, and conventional in the art. 

Thus, when considered as a whole and in combination, claims 19-26 are not patent eligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Richman (US 6754874 B1) in view of Green (US 20140236682 A1) and Weaver et al. (US 20060084042 A1).
Claim 19
Richman teaches a method comprising: 
in a network of interconnected computer systems, providing a server comprising a tracking process and an access-controlled database of a plurality of specific  (Richman Col4 L10-32, noting a distributed computer network having multiple computer terminals or workstations distributed over the network for accessing a remote server or servers, further including various databases for storing and accessing data; see also Col5 L12-23, noting the system and database are access-controlled via user logins and assigned roles. The database system can store a plurality of specific employee competency scorecards that can be generated, saved, and customized to fit a particular application as described in Col19 L7-67), the tracking process comprising: 

providing one of the plurality of questionnaires over the network to a  feedback receiver (Richman Col6 L32-36, Col6 L51-63, noting a feedback receiver is emailed a list of projects with scorecards, and may access the scorecard (i.e. questionnaire) using the distributed computer network); 
enabling the feedback receiver to communicate the questionnaire over the network to a  (Richman Col8 L66 – Col9 L9, noting the feedback receiver can initiate an automatic email about particular scorecards (i.e. questionnaires) to be completed to a feedback provider (i.e. evaluator) by submitting the selected scorecard to the system); and 
receiving information over the network from the  (Richman Col9 L10-28, noting the feedback provider (i.e. evaluator) accesses the scorecard (i.e. questionnaire) via a system GUI and enters information about the competencies in the scorecard).  
In summary, Richman shows a computerized system and method that facilitates administration and tracking of competency evaluations of a feedback receiver by a feedback provider. The system allows for the electronic access of scorecards (i.e. questionnaires) using the system (as shown in an example GUI in Fig. 4 and as noted in Col9 L10-11), describes the use of hyperlinks to navigate within generating an access code enabling access to one of the plurality of specific medical competency questionnaires, and correspondingly does not disclose the sending of specifically an access code to the feedback receiver, to the evaluator, and the receipt of answer information from a questionnaire specifically associated with the access code. 
However, Green teaches that one method of electronically accessing stored surveys (equivalent to the scorecards of Richman and the questionnaires of the instant claim) involves emailing survey takers (equivalent to both the feedback receiver and feedback provider of Richman) an internet link that when executed brings up an instance of the corresponding survey (Green [0055], [0059], [0061]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Richman including navigable hyperlinks and electronically accessible scorecards to specifically include the sending of emails with links (i.e. access codes) associated with a particular survey as in Green in order to provide the user with a simple and direct means for accessing the appropriate scorecards in the system, as suggested by Green [0055]. In other words, Richman teaches sending emails to users when relevant scorecards are available and allowing electronic access of the scorecards but fails to explicitly disclose that such emails include links or access codes to the scorecards, while Green teaches that a user can electronically access a survey assigned to them by executing a link provided to them via email. Modifying the system of Richman to include the link of Green would have been obvious to one of ordinary skill in the art and provided the benefit of a simple and direct means for electronically accessing a particular survey. 
Thus, Richman in view of Green teaches a computerized system and method that facilitates administration and tracking of competency evaluations of a feedback receiver by a feedback provider using links (i.e. access codes) to access the scorecards. Richman describes the evaluations as being related to a particular employer, the feedback receivers being employees, and the feedback providers being partners, project managers, or other supervisors within the company (Richman Col4 L54-65). Thus medical residents, that the users performing the evaluations are specifically faculty evaluators, nor that the questionnaires are specifically medical competency questionnaires. Thus the only difference between the claimed invention and the prior art is the specific application of the system to a medical environment where medical residents are evaluated by faculty evaluators, rather than generic employees being evaluated by more senior supervisors. 
However, Richman does contemplate the system being customized to various industries and/or companies (Col4 L3-7: “It should be noted that the evaluation process, evaluation criteria and organization of the Evaluation System can be modified in numerous ways that are known in the art and may be custom tailored to the needs of a particular employer”; Col19 L7-67, noting administrative use of the system to design customized competency questionnaires and templates to meet company or institutional needs). Further, Weaver teaches that medical students have a wide variety of competencies that must be mastered before graduation that are difficult to track and could benefit from a computerized tracking and evaluation system (Weaver [0004]-[0006]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the customizable competency evaluation system of the combination to specifically apply to medical competencies evaluated for a medical resident by a faculty evaluator as in Weaver because the system is capable of being customized to other relevant type of competency evaluations (as suggested by Richman Col4 L3-7) and medical students could benefit from such a computerized competency tracking system (as suggested by Weaver [0006]).
Claim 20
Richman in view of Green and Weaver teaches the method of claim 19, and the combination further teaches wherein the tracking process further comprises generating an evaluation report based upon the received information (Richman Col17 L54-67, noting various reports can be generated from the evaluation data, such as year-end summary reports including a summary of a user’s scorecards).
Claim 21
Richman in view of Green and Weaver teaches the method of claim 20, and the combination further teaches wherein the evaluation report represents competency area milestones related to healthcare treatment areas in which a medical resident is being evaluated (Richman Col19 L26-54, noting competencies on the scorecards (i.e. that are eventually included in reports per Col17 L54-67) can be customized to a function area, practice area, cluster group, and job level; in the context of the combination with Weaver, this would include competencies related to healthcare treatment areas that a medical resident is being evaluated in such as physical assessment by body system, tracheotomy care, foley catheter insertion, etc. as described in Weaver [0034]-[0035]). 
Claim 22
Richman in view of Green and Weaver teaches the method of claim 21, and the combination further teaches wherein the healthcare treatment areas are based on a number of years of medical residency completed by the medical resident (Richman Col19 L26-54, noting competencies on the scorecards can be customized to a job level, considered equivalent to a student level; in the context of the combination with Weaver, this would include competencies assigned to a student based on their academic level / years of residency completed as described in Weaver [0034]-[0035]). 
Claim 23
Note: the particular number of questions included in each questionnaire is considered nonfunctional descriptive language because it does not significantly alter or affect the structure or function of the claimed invention in any meaningful way. The instant application provides no concrete reason that limiting each questionnaire to specifically five or fewer questions is necessary; that is, Applicant notes in paragraph [0021] of the specification that “in some embodiments the questionnaires are short, containing five or fewer questions to precipitate an efficient evaluation process,” but there is no reason that a questionnaire containing six, seven, or any other number of questions would be excluded from consideration as “short” or facilitating “an efficient evaluation process.” As such, the particular number of questions included on the questionnaire is considered nonfunctional descriptive language and is not patentably limiting in this case. However, the limitation is addressed with art below in the interest of compact prosecution. 
Richman in view of Green and Weaver teaches the method of claim 22, and the combination further teaches wherein the one of the plurality of specific medical competency questionnaires contains five or fewer questions (Richman Fig. 4, showing two core technical competencies and indicating that any 
Claim 24
Note: the particular number of options included as answers for each question is considered nonfunctional descriptive language because it does not significantly alter or affect the structure or function of the claimed invention in any meaningful way. The instant application provides no concrete reason that a total of five options is necessary; that is, Applicant suggests in paragraph [0024] of the specification that using “uniform answers” for each questionnaire would be beneficial for the tracking of trends and improvements, and posits the potential use of five options, but does not offer a reason that there should specifically be five options. A questionnaire using six, ten, or any other number of answer options could also be implemented uniformly for each questionnaire so as to satisfy the desire for trend tracking. As such, the particular number of options included on the questionnaire is considered nonfunctional descriptive language and is not patentably limiting in this case. However, the limitation is addressed with art below in the interest of compact prosecution. 
Richman in view of Green and Weaver teaches the method of claim 23, and the combination further teaches wherein answers to the five or fewer questions are provided by selecting one of five options (Richman Col8 L14-23, noting five selectable options for answering each competency).  
Claim 25
Note: the particular descriptive words used as answer options for each question are considered nonfunctional descriptive language because they do not significantly alter or affect the structure or function of the claimed invention in any meaningful way. The instant application provides no concrete reason that the specific options of “proficient, competent, early learner, unsatisfactory, and pass” are mandated. In paragraph [0024] of the specification Applicant suggests the potential use of these five descriptors as answer options, but does not offer a reason that these specific words must be used outside of indicating that an option should be provided for a situation in which the evaluator is unable to adequately answer the question. Any spectrum of descriptor words could be substituted as the answer options that have similar meanings to those suggested by the claim language (e.g. “strength to build on,” “performs well,” “development needed,” “issue,” and “not applicable”) and the structure and function of the invention would remain unchanged. As such, the particular descriptor words used as answer options for 
Richman in view of Green and Weaver teaches the method of claim 24, and the combination further teaches wherein the five options comprise proficient, competent, early learner, unsatisfactory and pass (Richman Col8 L14-23, noting five selectable options for answering each competency including a spectrum of four descriptors (S strength to build on, P performs well, D development needed, and I issue), as well as an option N not applicable indicating a pass on the question). 
Claim 26
Richman in view of Green and Weaver teaches the method of claim 25, and the combination further teaches wherein the tracking process further comprises generating a progress report from answers (Richman Col17 L54-67, Col18 L5-14, noting various reports can be generated from the evaluation data, such as year-end summary reports including a summary of a user’s scorecards and including weighted averages of the user’s scores in each competency area and overall evaluation scores).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-Th 7:30-4:00 and F 7:30-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/K.A.H./Examiner, Art Unit 3626   

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687